  Case 20-01796          Doc 57     Filed 07/23/20 Entered 07/23/20 11:39:31        Desc Main
                                      Document     Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re the Chapter 7 of                               )
                                                     )
Piotr Palider                                        )
                                                     )      Case No. 20-01796
                                                     )
                          Debtor.                    )

                                      NOTICE OF MOTION

       Take notice that on August 3, 2020 at 1:00 PM in Courtroom 744 of the Dirksen Federal
Building located at 219 South Dearborn St., Chicago, IL 60604 before the Honorable Judge
Barnes, I shall present the Debtor’s Application to Employ Ben Schneider and Matthew
Stone as General Bankruptcy Counsel for the Debtor in Possession.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance of a hearing.

                                                                                 /s/Ben Schneider




                                       PROOF OF SERVICE

I, Ben Schneider, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
July 23, 2020.

                                                                               /s/ _Ben Schneider
                                                                                    Ben Schneider
  Case 20-01796          Doc 57     Filed 07/23/20 Entered 07/23/20 11:39:31      Desc Main
                                      Document     Page 2 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re the Chapter 7 of                               )
                                                     )
Piotr Palider                                        )
                                                     )       Case No. 20-01796
                                                     )
                          Debtor.                    )

     APPLICATION TO EMPLOY BEN SCHNEIDER AND MATTHEW STONE AS
      GENERAL BANKRUPTCY COUNSEL FOR THE DEBTOR IN POSSESSION

   Now comes the proposed Counsel for the Debtor in Possession, Ben Schneider, (the

“Attorney”), for his Application to Employ Ben Schneider and Matthew Stone as General

Bankruptcy Counsel for the Debtor in Possession. In support, he states as follows.

   1. The Debtor filed a bankruptcy case seeking relief under Chapter 11 on January 21, 2020.

   2. Before filing the Chapter 11 case, the Debtor paid an advance fee retainer to the Attorney

       in the amount of $3,283 which did not include the filing fee. The Debtor paid no

       additional funds to the Attorney after the case was filed.

   3. The Debtor in Possession sought to have an effective reorganization under Chapter 11 but

       unfortunately that case was converted to Chapter 7 on June 8, 2020.

   4. Prior to the conversion date, the Court had not entered an order approving the

       employment of the Attorney as representative of the estate.

   5. Pursuant to 11 U.S.C. 327(a), the Attorney now seeks to have the Court enter an order

       approving the employment of the Attorney for the period of January 21, 2020 until the

       conversion date of June 8, 2020.

   6. The Debtor in Possession’s retention of the Attorney was reasonably necessary for an

       effective reorganization for the following reasons:
Case 20-01796      Doc 57       Filed 07/23/20 Entered 07/23/20 11:39:31            Desc Main
                                  Document     Page 3 of 6



        a. The Debtor in Possession has a large amount of debt that he is unable to manage

            without the assistance of the Attorney.

        b. The Debtor in Possession and the Attorney had spoken at length about specific

            strategies to reorganize under Chapter 11, and the Attorney was the most familiar

            with the approved strategies and the Debtor in Possession’s situation.

        c. The Debtor in Possession was unable to formulate a working Chapter 11 Plan

            without the assistance of the Attorney.

 7. The Attorney will charge $375 per hour for services rendered to the Debtor in Possession,

    Paralegal time will be billed out at $175 per hour.

 8. The Debtor in Possession and the Attorney signed a proposed retainer agreement

    indicating all of the terms and conditions of the Attorney’s proposed representation. (See

    attached Proposed Retainer Agreement).

 9. At the time of the Chapter 11 case, the Attorney was a disinterested person because he:

        a. Is not a pre-petition creditor, equity security holder, or insider with respect to the

            Debtor in Possession;

        b. Was not within 2 years before the date of the filing of the petition a director,

            officer, or employee of the Debtor in Possession; and

        c. Does not have an interest materially adverse to the interest of the estate or any

            class of creditors or equity security holders, by reason of any direct or indirect

            relationship to, connection with, or interest in, the Debtor in Possession, or for

            any other reason.

 10. The Attorney holds no adverse interest to the Debtor in Possession.
  Case 20-01796      Doc 57    Filed 07/23/20 Entered 07/23/20 11:39:31         Desc Main
                                 Document     Page 4 of 6



   WHEREFORE, the Attorney, Ben Schneider, ask this Court to grant the Debtor in

Possession’s Proposed Counsel’s Application to Employ Ben Schneider and Matthew Stone

as General Bankruptcy Counsel for the Debtor in Possession and for any other relief that it

deems just and proper.

                                   Respectfully Submitted
                                            By

                                       /s/Ben Schneider
                         One of the Proposed Attorneys for the Debtor




Schneider & Stone
8424 Skokie Blvd.
Suite 200
Skokie, IL 60077
ARDC # 6295667
  Case 20-01796          Doc 57     Filed 07/23/20 Entered 07/23/20 11:39:31         Desc Main
                                      Document     Page 5 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re the Chapter 7 of                               )
                                                     )
Piotr Palider                                        )
                                                     )       Case No. 20-01796
                                                     )
                          Debtor.                    )

                          AFFIDAVIT OF DISINTERESTED PERSON

   Ben Schneider, being duly sworn upon his oath, deposes and states

   1. I am an Attorney employed with The Law Offices of Schneider & Stone.

   2. Before filing the Chapter 11 case, I had no prior connections with the Debtor in
      Possession. Prior to this case being filed, my firms was paid an initial retainer of $3,283
      which did not include the filing fee and was disclosed on Form 2030 of the filed petition.

   3. I have no connections with the creditors, or any other party in interest, their respective
      attorneys and accountants, the United States Trustee, or any person employed in the
      office of the United States Trustee.

   4. I, and Schneider & Stone, represent no interest adverse to the Debtor in Possession, or the
      estate in the matters upon which I, and Schneider & Stone, are to be engaged.

   5. I, and Schneider & Stone, are “disinterested persons” as defined in 11 U.S.C. Section
      101(14).


/s Ben Schneider
   Ben Schneider




Ben Schneider
8424 Skokie Blvd.
Suite 200
Skokie, IL 60077
Office: 847-933-0300
Fax: 847-676-2676
ARDC #6295667
  Case 20-01796          Doc 57     Filed 07/23/20 Entered 07/23/20 11:39:31         Desc Main
                                      Document     Page 6 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re the Chapter 7 of                               )
                                                     )
Piotr Palider                                        )
                                                     )       Case No. 20-01796
                                                     )
                          Debtor.                    )

                          AFFIDAVIT OF DISINTERESTED PERSON

   Matthew Stone, being duly sworn upon his oath, deposes and states

   1. I am an Attorney employed with The Law Offices of Schneider & Stone.

   2. Before filing the Chapter 11 case, I had no prior connections with the Debtor in
      Possession. Prior to this case being filed, my firm was paid an initial retainer of $3,283
      which did not include the filing fee and was disclosed on Form 2030 of the filed petition.

   3. I have no connections with the creditors, or any other party in interest, their respective
      attorneys and accountants, the United States Trustee, or any person employed in the
      office of the United States Trustee.

   4. I, and Schneider & Stone, represent no interest adverse to the Debtor in Possession, or the
      estate in the matters upon which I, and Schneider & Stone, are to be engaged.

   5. I, and Schneider & Stone, are “disinterested persons” as defined in 11 U.S.C. Section
      101(14).


/s Matthew Stone
   Matthew Stone




Ben Schneider
8424 Skokie Blvd.
Suite 200
Skokie, IL 60077
Office: 847-933-0300
Fax: 847-676-2676
ARDC #6295667
